DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 10-11 and 15 each recites “overlap laterally” without providing any reference to determine what constitutes the lateral direction. As such, it is not possible to determine what constitutes “laterally”. For the purposes of this office action, it will be assumed that overlapping in any direction reads on “overlap laterally”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Pearce (US 4,131,487), hereinafter Pearce.

Regarding claim 1, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches a method of manufacturing, comprising: 
irradiating (by laser - see Col. 3, lines 49-53) a first side (17, described as “back surface 17 of the wafer 11” in Col. 3, lines 61-68) of a semiconductor chip (11, see Col. 3, lines 22-30) with laser pulses (Col. 3, lines 49-53) having a pulse duration to create (inherent as the claimed feature is created, as explained below; also see Col. 2, lines 41-58) plurality of laser ablation craters (described as “shallow holes” in Col. 3, lines 61-68), each of the ablation craters having a bottom (bottom is described to be at “a depth of 5 to 15 microns” in Col. 3, lines 61-65); and 


Regarding claim 2, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches the method of claim 1, wherein at least some of the laser ablation craters overlap laterally (Col. 3, 65 to Col. 4, line 2).

Regarding claim 14, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches a semiconductor chip (11, see Col. 3, lines 22-30), comprising: 
a first side (17, described as “back surface 17 of the wafer 11” in Col. 3, lines 61-68) comprising a plurality of laser ablation craters (described as “shallow holes” in Col. 3, lines 61-68), the laser ablations craters created with laser pulses having a pulse duration to irradiate (see product-by-process note below) the first side of the semiconductor chip (Col. 3, lines 61-68), wherein each of the ablation craters has a bottom (bottom is described to be at “a depth of 5 to 15 microns” in Col. 3, lines 61-65); and 
a gettering region (i.e. region with “damage” described in Col. 3, 61-68; also see Col. 3, lines 1-3 and Col. 2, lines 41-58) beneath the laser ablation craters (Col. 3, 61-
Whereas claim 14 is a product claim, the claim recites a method of steps therein, i.e. craters that are “created with laser pulses” and it’s associated “pulse duration”. Therefore, the claim (and it’s dependent claims) amount to a product by process claims. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 15, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches the semiconductor chip of claim 14, wherein at least some of the laser ablation craters overlap laterally (Col. 3, 65 to Col. 4, line 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of IDS reference Boyle (US 2002/0170891), hereinafter Boyle.

Regarding claims 3 and 16, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches substantially the method of claim 1 or semiconductor of claim 14 but does not teach that at least some of the laser ablation craters comprise “sloped sidewalls”. Boyle teaches that when laser ablation is used to remove material from a semiconductor substrate to 

Regarding claim 4, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches substantially the claimed method of claim 3 but does teach “a first laser ablation crater of the laser ablation craters comprises sidewalls sloped in a first direction and a second laser ablation crater of the laser ablation craters adjacent to the first laser ablation crater comprises sidewalls sloped in a second direction opposite the first direction”.  However, this appears to be a variation in the geometric pattern of the ablation crater and it can be reasonably expected to have an impact on damage creation like other geometric parameters that are addressed by Pearce such as damage may be intensified by varying geometric factors (such as placing craters more closely or by overlapping), thus suggesting geometric parameters of the crater define the extent of damage (and the associated extent of gettering capability). Given that shape of the individual craters (which includes sidewall slopes) is a known results effective variable and its dependence on damage intensification (that controls gettering) is also known (as "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Pearce to include the limitations outlined above.  The ordinary artisan would have been motivated to modify Pearce at least for the purpose of tailoring the damage in each location based on gettering requirements while taking into consideration the limitations imposed by electronic circuit components (like transistors) on the active side of the semiconductor chip, such as by creating a deeper crater that still does not reach the active components by creating the depth at varying angles.
	Note that for claim 4, applicant is encouraged to present arguments and evidence that the claimed shape is not just one of the infinite number of possible geometries that will affect gettering properties in predictable ways (as has been assumed in the above optimization rejections), especially by pointing out any evidence that shows unexpected results.

Regarding claims 5-6, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches substantially the claimed method of claim 4 but does not specifically state that some of the laser ablation craters have “a first average depth and other of the laser ablation craters have a second average depth less than the first average depth” and that “at least some of the laser ablation craters having the first average depth comprise sloped 
However, Pearce describes that the depth of laser ablation craters can vary from 5 to 15 microns (Col. 3, lines 61-63) as long as the damage creating laser beam does not pass through to the side of the wafer where electronic components such as transistors are formed (Col. 3, lines 39-51). Pearce also teaches that damage may be intensified by varying geometric factors (such as placing craters more closely or by overlapping), thus suggesting geometric parameters of the crater define the extent of damage (and the associated extent of gettering capability). Given that average depth of the crater is a known results effective variable and its dependence on damage intensification (that controls gettering) and also on how close in depth electronic components on active side are located from the back side is also known (as explained above), varying the average depth of craters would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Further, regarding the limitation of “the first average depth comprise sloped sidewalls”, Boyle teaches that when laser ablation is used to remove material from a semiconductor substrate to form a trench, it is known to form angled walls of the trench (para 273; also see para 271 and 245; for still additional information, see para 33-38 and 87). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Pearce so that some .

Claims 7-11, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce.
Regarding claims 7-8 and 17-18, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches substantially the claimed method of claim 1 or semiconductor of claim 14  but does not specifically state that the structural defects comprise “cracks” (as recited in claim 7 and also in claim 17) or that the structural defects comprise “voids” (as recited in claim 8 and also in claim 18). However, Pearce states that “damage is intensified at these spots or holes” (Col. 3, lines 61-68) and it is known that common defects that 
Regarding claims 9-11, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches substantially the claimed method of claim 1 but does not specifically state that some of the laser ablation craters have “a first average depth and other of the laser ablation craters have a second average depth less than the first average depth” (as recited in claim 9), wherein “at least some of the laser ablation craters having a first average depth overlap laterally” (as recited in both claim 10), OR wherein (as recited in claim 11) “at least some of the other of the laser ablation craters having a second average depth overlap laterally”. However, the limitation of “some of the laser ablation craters have “a first average depth and other of the laser ablation craters have a second average depth less than the first average depth” (as recited in claim 9), has already been addressed ifor claim 5 in view of teachings of Pearce. Further, Pearce teaches the advantage of overlapping laser ablation craters laterally (Col. 3, 65 to Col. 4, line 2), which applies to overlap on any part of the periphery of the crater; i.e. teaches overlapping may be by a first average depth overlap laterally and/or a second average depth overlap laterally (as 
	Note that claims 10 and 11, which depend from claim 9, recite “a first average depth” and “a second average depth”, and so it may or may not refer to the same “first average depth” and “second average depth” recited in claim 9 because it is not establishing an antecedent basis by reciting “the first average depth” (in claim 10) and “the second average depth” (in claim 11).

Regarding claims 13 and 20, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches substantially the method of claim 1 as well as the semiconductor chip of claim 14, but does not specifically state that the semiconductor chip includes “a portion more 

Regarding claim 19, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches substantially the claimed semiconductor chip of claim 14 but does not specifically state that some of the laser ablation craters have “a first average depth and other of the laser ablation craters have a second average depth less than the first average depth”. This limitation has already been addressed for claim 5 in view of teachings of Pearce, and hence the rejection is similar.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of IDS reference Khoury (US 6,255,727), hereinafter Khoury.

Regarding claim 12, Pearce (refer to Figures 1-2 and Col. 3, lines 1-7) teaches substantially the method of claim 1 but does not teach the method comprising “mounting the semiconductor chip on a circuit board”. Khoury teaches that an apparatus , comprising a circuit board (described as “printed circuit board”) such that a semiconductor chip (described as “semiconductor wafer”) is mounted on the circuit board for probe testing is known in the art (Col. 20, lines 24-27).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Pearce so that the method further comprises “mounting the semiconductor chip on a circuit board”.  The ordinary artisan would have been motivated to modify Pearce at least for the purpose of using a typical setup that enables electrically testing the semiconductor chip such as by probes (see Col. 20, lines 24-27 of Khoury).
Alternatively (for claim 12 above), flip chip interconnection of wafers (either temporary for testing or permanent by soldering) are well known in the art, wherein the active side of the semiconductor chip is bonded to a printed circuit board or a package substrate. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Pearce to couple the semiconductor chip active side to a printed circuit board or package substrate either by temporary socket connections (for testing) or soldered flip chip connections.  The ordinary artisan would have been motivated to modify Pearce at least for the purpose of using a typical setup to interconnect a semiconductor chip to a substrate (such as a circuit board or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AJAY ARORA/Primary Examiner, Art Unit 2892